Case 2:20-cv-02049-TLB Document 32   Filed 05/29/20 Page 1 of 10 PageID #: 483
Case 2:20-cv-02049-TLB Document 32   Filed 05/29/20 Page 2 of 10 PageID #: 484
Case 2:20-cv-02049-TLB Document 32   Filed 05/29/20 Page 3 of 10 PageID #: 485
Case 2:20-cv-02049-TLB Document 32   Filed 05/29/20 Page 4 of 10 PageID #: 486
Case 2:20-cv-02049-TLB Document 32   Filed 05/29/20 Page 5 of 10 PageID #: 487
Case 2:20-cv-02049-TLB Document 32   Filed 05/29/20 Page 6 of 10 PageID #: 488
Case 2:20-cv-02049-TLB Document 32   Filed 05/29/20 Page 7 of 10 PageID #: 489
Case 2:20-cv-02049-TLB Document 32   Filed 05/29/20 Page 8 of 10 PageID #: 490
Case 2:20-cv-02049-TLB Document 32   Filed 05/29/20 Page 9 of 10 PageID #: 491
Case 2:20-cv-02049-TLB Document 32             Filed 05/29/20 Page 10 of 10 PageID #: 492




 residents, this interest is far outweighed by the importance of ensuring due process for

 all litigants.

          For the above reasons, the Court finds that Ms. Crain has failed to meet her burden

 of establishing a prima facie case for personal jurisdiction over either Defendant­

 whether under a theory of specific jurisdiction or general jurisdiction. Accordingly, the

 case must be dismissed without prejudice pursuant to Rule 12(b)(2). 4

                                      Ill. CONCLUSION

         IT IS THEREFORE ORDERED that Plaintiff Shirley Crain's Motion for Default

 Judgment (Doc. 11) and Motion for-Remand (Doc. 14) are DENIED.

          IT IS FURTHER ORDERED that Defendant Laura Victoria Blair's Motion to

    Dismiss (Doc. 8) and Defendant In Villas Veritas, LLC's Motion to Dismiss (Doc. 9) are
 both GRANTED, and this case is DISMIS D WITHOUT PREJUDICE.
                                      I

         IT IS SO ORDERED on this     __J___j:._ day of   y, 020.




4
 As the Court is dismissing the case for lack of personal jurisdiction, it need not consider
Defendants' alternate arguments made pursuant to Rule 12(b)(6).
                                              10
